2015 UT App 306



               THE UTAH COURT OF APPEALS

             DANIEL MAJORS AND PATRISHA MAJORS,
                        Appellants,
                             v.
              KENT OWENS AND KENNECOTT UTAH
                    COPPER CORPORATION,
                         Appellees.

                            Opinion
                        No. 20140465-CA
                    Filed December 24, 2015

           Third District Court, Salt Lake Department
               The Honorable Paul G. Maughan
                          No. 110916080

          Karra J. Porter, Barton H. Kunz II, William R.
           Rawlings, and Travis B. Alkire, Attorneys
                           for Appellants
         Michael P. Petrogeorge, Attorney for Appellees

 JUDGE KATE A. TOOMEY authored this Opinion, in which JUDGES
       STEPHEN L. ROTH and JOHN A. PEARCE concurred.

TOOMEY, Judge:

¶1      Daniel and Patrisha Majors appeal from the district
court’s grant of summary judgment in favor of Kent Owens and
Kennecott Utah Copper Corporation (collectively, Defendants).
The Majorses contend that the district court erred by excluding
the causation testimony of their treating physicians and by then
granting summary judgment on the basis that the Majorses
failed to offer evidence regarding the causation element of their
tort claim. We agree and therefore reverse and remand.
                         Majors v. Owens


                        BACKGROUND

¶2      On July 18, 2009, the Majorses were involved in a motor
vehicle collision in Magna, Utah. Kennecott employee Kent
Owens was driving the other vehicle involved in the crash. The
Majorses sued Owens and Kennecott, raising a claim for
negligence against Owens and seeking to hold Kennecott
vicariously liable. The Majorses alleged that the motor vehicle
collision caused them to suffer various injuries, including neck
and back pain.

¶3     In support of their claim, the Majorses disclosed several
treating physicians as witnesses: Benjamin Krogh, Layne
Hermansen, and Kade Huntsman. The physicians were
designated as witnesses who would provide expert testimony
‚with regard to the treatment they have provided‛ and
‚regarding the issue of causation as it relates to their treatment
to the subject accident.‛ Defendants deposed each of these
witnesses.

¶4      After discovery, Defendants filed a combined motion in
limine and motion for summary judgment. As to the motion in
limine, Defendants argued that the court should preclude the
Majorses’ treating physician experts from testifying on the issue
of causation because the physicians’ opinions were not based on
any reliable facts or methodology. They supported this
argument by asserting that the physicians’ opinions were based
on the Majorses’ reports and unverified factual information
about the collision and that the opinions did not take into
consideration prior traumas or preexisting conditions. Relying
on these purported shortcomings and one treating physician’s
statement that he ‚assumed‛ that the Majorses’ injuries were
caused by the motor vehicle collision, Defendants asserted that
all of the Majorses’ designated experts ‚merely assumed that the
Accident was the cause of the alleged injuries.‛ Thus,
Defendants argued, the proposed testimony of the treating
physicians failed to establish a causal connection between the
Majorses’ alleged damages and the collision and did not meet


20140465-CA                     2              2015 UT App 306
                         Majors v. Owens


the threshold requirements for admissibility under rule 702 of
the Utah Rules of Evidence. Defendants therefore urged the
court to grant their motion for summary judgment because the
Majorses failed to produce admissible evidence to support a
necessary element of their claim.

¶5      The Majorses opposed the motions. They argued that
their treating physicians’ testimony on the issue of causation met
the threshold for admissibility and that their physicians’
opinions were based on reliable facts and methodology because
the physicians ‚took a history of the subject event, a medical
history, performed physical examinations, provided treatment
and reviewed imaging studies in arriving at their opinions.‛ The
Majorses asserted that Defendants’ ‚attacks on the reliability of
*the physicians’+ testimony would go only to the weight of the
evidence, not to the . . . admissibility.‛ The Majorses further
argued that summary judgment was inappropriate because they
offered admissible evidence supporting the elements of their
claim and because disputed issues of fact remained for trial.

¶6     The district court granted both motions. It agreed with
Defendants and determined that the Majorses’ ‚treating
physicians’ causation opinions are unreliable and inadmissible
under rule 702.‛ It reasoned that ‚an expert must do more than
merely establish a chronological relationship between an
accident and the patient’s symptoms.‛ The court explained that
instead ‚there must be an analysis of the evidence which
establishes a causal link that goes beyond a temporal
relationship.‛ It then determined that the treating physicians
‚reach*ed+ assumptions based on chronology without any
underlying analysis of the *Majorses’+ prior medical problems.‛
The court added,

      [T]he deposition testimony reveals that each of the
      three physicians have uniformly arrived at their
      opinions based on assumptions, without
      performing any independent analysis or evaluation
      or considering the *Majorses’+ significant medical


20140465-CA                     3              2015 UT App 306
                         Majors v. Owens


      histories as contributing or aggravating factors to
      their medical conditions. Indeed, . . . in reaching
      their causation opinions, the physicians simply
      make a temporal connection between the accident
      and the *Majorses’+ self-reported onset of
      symptoms. . . . [T]heir singular assumption is that
      the accident must have caused the alleged injuries.
      Yet, the physicians appear to acknowledge their
      complete failure to independently analyze other
      potential causes . . . .

The court then concluded that if the treating physicians were
allowed to testify, ‚the jury would engage in speculation rather
than fact finding.‛ As a result, the court excluded the treating
physicians’ testimony and ruled that in the absence of this
testimony, the Majorses could not establish the required element
of causation. Accordingly, the district court dismissed the
Majorses’ claim with prejudice. This appeal ensued.


            ISSUES AND STANDARDS OF REVIEW

¶7     The Majorses contend the district court exceeded its
discretion by excluding their treating physicians’ testimony on
the issue of causation. ‚‘The trial court has wide discretion in
determining the admissibility of expert testimony,’ and we will
disturb a court’s exclusion of expert testimony only when it
‘exceeds the limits of reasonability.’‛ Gunn Hill Dairy Props., LLC
v. Los Angeles Dep’t of Water & Power, 2012 UT App 20, ¶¶ 16, 31,
269 P.3d 980 (quoting Eskelson v. Davis Hosp. & Med. Ctr., 2010
UT 59, ¶ 5, 242 P.3d 762).

      Our review of the district court’s exercise of its
      discretion include[s] review to ensure that no
      mistakes of law affected a lower court’s use of its
      discretion. Thus, if the district court erred in
      interpreting Utah Rule of Evidence 702 when it



20140465-CA                     4               2015 UT App 306
                          Majors v. Owens


       [excluded the expert testimony], it did not act
       within the limits of reasonability, and we will not
       defer to the evidentiary decision.

Eskelson, 2010 UT 59, ¶ 5 (first alteration in original) (citation and
internal quotation marks omitted).

¶8     The Majorses also contend that the district court erred in
granting summary judgment on the ground that they failed to
provide admissible evidence to support the causation element of
their claim. This court ‚reviews a trial court’s legal conclusions
and ultimate grant or denial of summary judgment for
correctness, and views the facts and all reasonable inferences
drawn therefrom in the light most favorable to the nonmoving
party.‛ Orvis v. Johnson, 2008 UT 2, ¶ 6, 177 P.3d 600 (citations
and internal quotation marks omitted).


                            ANALYSIS

                        I. Expert Testimony

¶9     The parties implicitly agree that expert witness testimony
on causation is required to establish a causal link between
Defendants’ alleged negligent act and the Majorses’ injuries. See
Fox v. Brigham Young Univ., 2007 UT App 406, ¶ 22, 176 P.3d 446.
The parties similarly do not dispute that treating physicians are
capable of providing such testimony. And the parties agree that
the treating physicians in this case offered opinions with regard
to causation. But they disagree about whether the methods used
by the physicians in coming to those opinions are reliable. In
particular, the Majorses contend that the district court
improperly concluded that the experts’ testimony did not meet
the threshold indicia of reliability required for admission under
rule 702 of the Utah Rules of Evidence. Thus, the issue on appeal
is whether the treating physicians’ opinions regarding causation
were sufficiently reliable to be admissible under rule 702.




20140465-CA                      5                2015 UT App 306
                          Majors v. Owens


¶10 Rule 702 allows a court to admit a qualified expert’s
testimony, Utah R. Evid. 702(a), if the proponent makes ‚a
threshold showing that the principles or methods that are
underlying in the testimony (1) are reliable, (2) are based upon
sufficient facts or data, and (3) have been reliably applied to the
facts,‛ id. R. 702(b). The district court in this case concluded that
the Majorses’ treating physicians did not meet rule 702’s
threshold, because, in the district court’s view, the physicians
merely assumed causation based on the ‚temporal connection
between the accident and the *Majorses’+ self-reported onset of
symptoms‛ and they did not consider the Majorses’ ‚medical
histories as contributing or aggravating factors.‛ The district
court faulted the treating physicians for failing to perform
independent analyses or evaluations, concluding that they
reached ‚assumptions based on chronology without any
underlying analysis of the *Majorses’+ prior medical problems.‛

¶11 The Majorses contend that the district court erred in
excluding the treating physicians’ testimony on this basis. They
assert that in reaching conclusions regarding the causation of
their injuries, their treating physicians appropriately relied upon
the temporal relationship between the collision and injuries and
upon the patients’ descriptions of trauma and the onset of
symptoms. Defendants seemingly concede that treating
physicians may take such considerations into account.1 But
Defendants contend that ‚under the facts of this case, it was not
sufficient for the treating physicians to merely assume causation


1. This is consistent with Utah law. See, e.g., Eskelson v. Davis
Hosp. & Med. Ctr., 2010 UT 59, ¶¶ 13, 16, 242 P.3d 762
(concluding that a medical expert could base his opinion on the
plaintiff’s mother’s description of a trauma in her deposition
testimony); Florez v. Schindler Elevator Corp., 2010 UT App 254,
¶ 25, 240 P.3d 107 (discerning no error in the expert’s ‚reliance
on the timing of the onset of *the plaintiff’s+ symptoms‛
following injury).



20140465-CA                      6               2015 UT App 306
                         Majors v. Owens


based on these factors alone.‛ The Majorses respond that their
experts’ opinions were based on other appropriate
considerations, including physical examinations and review of
imaging studies or records.

¶12 The district court acts as an evidentiary ‚‘gatekeeper,’‛
performing ‚a crucial but limited function‛ under rule 702 by
screening out unreliable expert testimony. State v. Jones, 2015 UT
19, ¶ 26, 345 P.3d 1195. In this role, the court must ‚ensur*e+ a
minimal ‘threshold’ of reliability for the knowledge that serves
as the basis of an expert’s opinion.‛ Id. Although courts should
approach ‚proposed expert testimony with rational skepticism,‛
the threshold showing under rule 702(b) ‚requires only a basic
foundational showing of indicia of reliability for the testimony to
be admissible, not that the opinion is indisputably correct.‛ Utah
R. Evid. 702 advisory committee note; see also Eskelson v. Davis
Hosp. & Med. Ctr., 2010 UT 59, ¶ 12, 242 P.3d 762.

¶13 ‚Under [rule 702], the line between assessing reliability
and weighing evidence can be elusive,‛ Gunn Hill Dairy Props.,
LLC v. Los Angeles Dep’t of Water & Power, 2012 UT App 20, ¶ 47,
269 P.3d 980, but the Utah Supreme Court has cautioned that
district courts ‚must be careful not to displace the province of
the factfinder to weigh the evidence,‛ Jones, 2015 UT 19, ¶ 26. In
other words, the district court’s ‚role is only preliminary; the
factfinder bears the ultimate responsibility for evaluating the
accuracy, reliability, and weight of the testimony.‛ Gunn Hill,
2012 UT App 20, ¶¶ 33, 47; see also State v. Sheehan, 2012 UT App
62, ¶ 28, 273 P.3d 417 (‚*T+here are two separate reliability
determinations: admissibility, which is a legal determination the
court makes, and the weight assigned to the evidence admitted
at trial, which is a factual determination made by the fact
finder.‛); Utah R. Evid. 702 advisory committee note (‚Contrary
and inconsistent opinions may simultaneously meet the
threshold [under rule 702]; it is for the factfinder to reconcile—or
choose between—the different opinions.‛). Indeed, ‚*v+igorous
cross-examination, presentation of contrary evidence, and
careful instruction on the burden of proof are the traditional and


20140465-CA                     7                2015 UT App 306
                          Majors v. Owens


appropriate means of attacking shaky but admissible evidence.‛
Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 596 (1993).

¶14 The Utah Supreme Court’s decision in Eskelson v. Davis
Hospital & Medical Center, 2010 UT 59, 242 P.3d 762, in which it
reversed a district court’s exclusion of a non-treating physician’s
expert testimony, illustrates the proper application of rule 702.
Id. ¶ 22. In that case, the child plaintiff alleged that the defendant
physician perforated his eardrum during an attempt to extract a
foreign object from his ear. Id. ¶ 1. First, the supreme court
concluded that under rule 702(b)(1), the expert’s testimony
‚regarding his experience as a physician, in dealing with
situations similar to *the plaintiff’s+, constitute*d+ a threshold
showing of reliability.‛ Id. ¶ 15. The court explained that ‚*w+hat
is required for a threshold showing of reliability will vary
depending upon the complexity of the particular case,‛ noting
that ‚*i+dentification of a methodology is not necessary where
exposure to a nearly identical situation forms the basis of the
expert’s opinion.‛ Id.

¶15 Second, the supreme court concluded that under rule
702(b)(2), the expert had based his opinion on sufficient facts or
data. Id. ¶¶ 16–17. It explained that ‚*a+lthough an expert cannot
give opinion testimony that flies in the face of uncontroverted
physical facts also in evidence, an expert can rely on his own
interpretation of facts that have a foundation in the evidence,
even if those facts are in dispute.‛ Id. ¶ 16 (citation and internal
quotation marks omitted). Once the expert’s opinion was
admitted, the court explained, the defense would ‚have the
opportunity to explore the factual basis‛ for the opinion and
‚point out the dispute over the facts on which *the expert+
relies.‛ Id. ¶ 17.

¶16 Third, the supreme court determined that the expert had
reliably applied his specialized knowledge to the facts of the case
as required by rule 702(b)(3). Id. ¶¶ 18–19. In reversing the
district court’s decision that the expert’s testimony ‚was mere
speculation and not sufficient to show causation,‛ the supreme


20140465-CA                      8                2015 UT App 306
                         Majors v. Owens


court concluded that by relying on his specialized knowledge of
removing objects from childrens’ ears to testify that a ‚sudden
instance of pain accompanies‛ the plaintiff’s claimed injury, the
expert ‚did more than establish a chronological relationship‛
between the plaintiff’s injury and the defendant’s allegedly
negligent action. Id. ¶ 19. Because the expert’s opinion met all
three requirements of rule 702(b), the supreme court ruled that
the opinion should be admitted at trial. Id. ¶ 22.

¶17 In a slightly different context, this court evaluated
whether a plaintiff introduced adequate expert medical
testimony on the issue of causation in Beard v. K-Mart Corp., 2000
UT App 285, 12 P.3d 1015. There, the plaintiff, who fell after a K-
Mart employee accidently struck her, offered the testimony of
her treating surgeon. Id. ¶¶ 2, 18. The surgeon testified
extensively about the causes of the plaintiff’s pain and the
surgeon’s treatments, and he explained that there was a
chronological association between the time of the incident and
the plaintiff’s onset of symptoms. Id. ¶ 18. But ultimately, the
surgeon testified that he could not say to a reasonable degree of
medical probability that the accident in question caused the need
for her surgeries. Id. ¶¶ 3, 18–19. On appeal, this court
determined that this expert testimony was not sufficient to allow
the jury to consider the issue of causation. Id. ¶ 20. It concluded
that the surgeon’s expert testimony ‚merely established a
chronological relationship between the accident and [the
plaintiff’s+ symptoms.‛ Id. The court explained, ‚Without the
required expert medical opinion linking the injury to the
necessity of the *plaintiff’s+ surgery, a jury would simply be
speculating about a linkage that is beyond its knowledge and
experience.‛ Id.

¶18 Although Beard’s analysis addressed the adequacy of the
expert’s causation testimony, not its admissibility, the district
court analogized this case to Beard, explaining that ‚precisely
like the expert testimony in Beard, the *Majorses’+ treating
physicians reach assumptions based on chronology without any
underlying analysis of the [Majorses’+ prior medical problems.‛


20140465-CA                     9               2015 UT App 306
                         Majors v. Owens


But the present case is distinguishable from Beard in a significant
respect. There, the physician expressly testified that he could not
tie the plaintiff’s accident to her symptoms to ‚any degree of
reasonable probability.‛ Id. ¶ 19. In contrast, the treating
physicians here testified during their depositions that at least
some of the Majorses’ symptoms were caused by the motor
vehicle collision. Huntsman specifically testified that ‚the motor
vehicle accident caused [Daniel’s+ disc herniation,‛ and
Huntsman’s deposition included testimony that he ‚‘believe*d+
beyond a reasonable degree of medical probability’‛ that the
collision was ‚the most likely . . . cause‛ of Patrisha’s pain and
herniation. Similarly, Hermansen testified that the Majorses’
complaints were a ‚direct result‛ of the auto accident. And
although Krogh stated that he ‚assumed‛ some injuries were the
result of the collision, he did not qualify his conclusion at other
points in his deposition. Particularly, he stated, ‚*T+he main
cause of the *Majorses’ injuries+ was a result of the accident.‛
Krogh then specified that Daniel suffered neck and back pain
and Patrisha suffered neck and upper-back pain ‚as a result of‛
the accident. Thus, all three physicians offered their opinions on
causation.

¶19 Given these opinions and the framework set out in
Eskelson, to determine whether the district court exceeded its
discretion in excluding the Majorses’ expert evidence, we must
evaluate whether the principles underlying the treating
physicians’ opinions are reliable, are based upon sufficient facts
or data, and were reliably applied to the facts of this case. See
Utah R. Evid. 702(b). First, bearing in mind that a threshold
showing of reliability depends on the complexity of a specific
case, we conclude that the treating physicians’ opinions met this
threshold. These physicians testified that they each examined
and treated the Majorses and considered the cause of the
Majorses’ physical complaints. From the portions of the
depositions in the record, it is evident that the physicians’
methodology involved personally examining the Majorses as
patients, reviewing imaging studies, and taking into account the



20140465-CA                    10               2015 UT App 306
                         Majors v. Owens


Majorses’ statements about their medical histories. This
methodology appears consistent with the methodology any
treating physician would employ when evaluating whether a
patient’s symptoms were caused by the patient’s involvement in
an automobile collision. Thus, the evidence established that the
treating physicians’ opinions were sufficiently reliable to meet
rule 702(b)(1)’s threshold.

¶20 Next, under rule 702(b)(2), we assess whether the treating
physicians’ principles or methods underlying their testimony
‚are based upon sufficient facts or data.‛ See id. R. 702(b)(2).
Defendants seem to contend that the physicians’ opinions failed
to meet this threshold because their assessments about causation
relied solely on the Majorses’ patient statements and on the
temporal proximity between the collision and onset of
symptoms. Although the treating physicians did take these
factors into consideration, their opinions were also informed by
their physical examinations and the imaging studies. These
factors, taken together, provide sufficient facts or data to support
the treating physicians’ opinions on causation. Rule 702(b)(2)
was therefore satisfied. Furthermore, we are not convinced the
treating physicians were required to conduct an independent
investigation to verify the Majorses’ accounts of the collision and
the onset of the symptoms. Rather, treating physicians are
justified in relying on patients’ statements as long as ‚experts in
the particular field would reasonably rely on those kinds of facts
or data in forming an opinion on the subject.‛ See id. R. 703.

¶21 Finally, we consider whether the treating physicians
reliably applied their principles or methods to the facts. See id.
R. 702(b)(3). Again, the Majorses were required to make only a
threshold showing on this point. The district court’s reasoning
for excluding the treating physicians’ causation opinions
centered on the physicians’ application of their methods to the
facts. But the district court’s stated basis for exclusion is
insufficient to convince us that the threshold was not met.




20140465-CA                     11               2015 UT App 306
                         Majors v. Owens


¶22 The district court’s rationale for excluding the expert
opinions focused on testimony that indicated the treating
physicians did not consider other potential causes of the
Majorses’ injuries. According to Defendants and the district
court, this failure renders the treating physicians’ causation
analyses unreliable as applied to the facts and thus inadmissible.
But this failure does not necessarily lead to a conclusion that
their opinions did not meet rule 702’s threshold for admission.
Even though the treating physicians indicated that they did not
consider other potential causes, their testimony implicitly
indicates that their evaluations of the Majorses revealed
conditions that were consistent with injuries sustained in an
automobile collision.2 As such, Defendants’ argument that the
physicians should also have eliminated other potential
contributors to the Majorses’ physical condition provides fodder
for cross-examination and seems more targeted to the weight of
their opinions, not the admissibility. We therefore disagree with
the district court that these physicians’ testimony would allow
the jury only to speculate as to causation.

¶23 Furthermore, as in Eskelson, the treating physicians’
testimony did more than establish a chronological relationship
between the Majorses’ physical injuries and the motor vehicle
collision. Not only did all three physicians explain that they
relied on the Majorses’ description of their injuries as beginning
after their involvement in the collision, but they also testified
that the Majorses did not exaggerate their symptoms. Through
this testimony, the physicians opined that the Majorses’
complaints were consistent with injuries sustained in a motor
vehicle collision. Specifically, Huntsman and Hermansen both
testified to the effect that the Majorses’ complaints were
consistent with their symptoms. Both added that their findings


2. We note that the deposition transcript suggests that Huntsman
did consider degeneration in relation to the causation of
Patrisha’s symptoms.



20140465-CA                    12              2015 UT App 306
                         Majors v. Owens


from the physical exams matched Daniel’s MRI results.
Huntsman also indicated that although he first treated the
Majorses in late 2010, it is ‚pretty common‛ for patients like the
Majorses to receive treatment a year after a collision. Similar to
the other physicians, Krogh, who evaluated the cause of the
Majorses’ complaints within a week after the collision, testified
that he was ‚not so much‛ concerned that Daniel exaggerated
his symptoms, and that Daniel’s degree of pain ‚seemed to be
more consistent‛ with what Krogh found on his physical exam.
Thus, the treating physicians indicated that the Majorses’
complaints would be explained by their involvement in the
collision with Owens.

¶24 Although the foundation for the treating physicians’
causation opinions appears somewhat thin, we believe the
treating physicians’ application of their knowledge to the facts
met the minimal threshold showing of reliability under rule
702(b)(3). In our view, the district court’s preliminary assessment
of the treating physicians’ reliability displaced the role of the
jury to evaluate the weight to be given to the evidence. See Gunn
Hill Dairy Props., LLC v. Los Angeles Dep’t of Water & Power, 2012
UT App 20, ¶¶ 47–48, 269 P.3d 980. Certainly Defendants and
the district court have identified weaknesses in the treating
physicians’ expert opinions—the failure to consider other
potential causes, for example—but Defendants will have the
opportunity to expose and probe such weaknesses once the
opinions are admitted at trial. See Eskelson v. Davis Hosp. & Med.
Ctr., 2010 UT 59, ¶ 17, 242 P.3d 762. Because the treating
physicians’ opinions regarding causation met the threshold
indicia of reliability for admission under rule 702, we conclude
that the district court exceeded its discretion in granting
Defendants’ motion to exclude the evidence.

                     II. Summary Judgment

¶25 The Majorses contend that because the district court’s
‚sole basis for granting summary judgment was its ruling
excluding all of Daniel and Patrisha’s expert testimony on


20140465-CA                    13               2015 UT App 306
                          Majors v. Owens


causation,‛ the district court’s grant of summary judgment must
also be reversed. Causation is indisputably an essential element
of the Majorses’ claim. See Fox v. Brigham Young Univ., 2007 UT
App 406, ¶ 21, 176 P.3d 446. Generally, ‚*a+ plaintiff’s failure to
present evidence that, if believed by the trier of fact, would
establish any one of the [elements] of [a] prima facie case justifies
a grant of summary judgment to the defendant.‛ United Fire
Group v. Staker & Parson Cos., 2014 UT App 170, ¶ 8, 332 P.3d 394
(alterations in original) (citation and internal quotation marks
omitted). After first excluding the testimony of the Majorses’
designated expert witnesses on the issue of causation, the district
court next determined that ‚*w+ithout *those+ causation opinions
. . . there is no admissible evidence in the record by which the
[Majorses] can prove the causation element of their negligence
claim.‛

¶26 Because we have concluded that the district court
exceeded its discretion in excluding the Majorses’ expert
testimony on the issue of causation, see supra ¶ 24, we conclude
that the Majorses offered admissible evidence on causation that
was sufficient to create a material dispute of fact. Accordingly,
we also reverse the district court’s grant of summary judgment.3




3. In the alternative, Defendants contend that even if we reverse
the district court’s exclusion of the treating physicians’ testimony
as to the issue of cause in fact, we should nevertheless affirm the
grant of summary judgment because the physicians’ testimony
could not establish proximate cause. We disagree. A finding of
cause in fact assesses whether ‚a defendant’s negligence, as a
factual matter, played a role in bringing about the plaintiff’s
injury,‛ Raab v. Utah Ry., 2009 UT 61, ¶ 22, 221 P.3d 219, whereas
‚*p+roximate cause is ‘that cause which, in a natural and
continuous sequence, unbroken by any new cause, produced the
injury, and without which the injury would not have occurred,’‛
Dee v. Johnson, 2012 UT App 237, ¶ 4, 286 P.3d 22 (quoting Bunker
                                                       (continued…)


20140465-CA                     14               2015 UT App 306
                         Majors v. Owens


                         CONCLUSION

¶27 We conclude that under the facts of this case, the district
court exceeded its discretion in excluding the Majorses’ expert
testimony on the issue of causation because the court excluded
the expert evidence due to its lack of weight rather than its
failure to meet the threshold showing of reliability under rule
702. Accordingly, we reverse the court’s grant of Defendants’
motion to exclude the expert evidence. Because the district court
granted summary judgment to Defendants on the ground that
the Majorses failed to offer admissible evidence on the causation
element of their claim, we also reverse that order and remand
the matter for trial.




(…continued)
v. Union Pac. R.R., 114 P. 764, 775 (Utah 1911)). We conclude that
the physicians’ expert opinions are admissible as to proximate
cause for the same reasons they are admissible as to causation in
general. Once evidence of factual causation is shown, it is up to
the jury to determine on all the facts if it also meets the legal
requirements of proximate cause. Accordingly, we conclude that
the Majorses have offered admissible evidence to create a
disputed issue as to proximate cause.



20140465-CA                    15              2015 UT App 306